Title: From George Washington to John Hanson, 8 September 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters 8th Sepr 1782
                  
                  The inclosed News-Papers, containg very important Intelligence, came to my Hands this morning. I do myself the Honor to transmit them by Express, for the Observation of Congress.  I am with much Respect Sir Your Excellencys Most Obedient Servant
                  
                     Go: Washington
                  
               